Interim Decision 41598

- Marrsr or Jomwson
In Deportation Proceedings
A-6012667
Decided by Board November 8, 1965

Where, following an alfen’s plea of guilty in the Superior Court, Kings County,
Washington to @ charge of illegal possession of narcoties, imposition or
sentence was suspended by order of the court under the Probation Act and
he was placed on parole conditioned that he serve 4 months in jail after
which he was released, such alien has been convicted for the purposes of
seection 241(u) (11), Tuuulgnilion aud Watluyaitty Act ay amended,
Gxazas:
“Order: Act of 1952—Section 241(a) (11) [8 “U.S.C. 1251(a) (11) ]—Con-
‘vieted of violation of Inw relating to fllicit pos-
session of narcotle drogs, to wit, marihuana,

Respondent, a native and citizen of Canada, 2 24-year-old male,
last entered ‘the. United States on or about December 7, 1944, The
deportation. charge is based on the Service contention that respond-
ent’ was convictéd for illegal possession of narcotics. Respondent
contends that the oriminal proceeding: did not result in a conviction
for imnmigration purposes. The special inquiry officer, agreeing with

+ respondents contention, terminated deportation proceedings and ~
certified his ordet to the Board. We find the charge sustained and
will reopen Proceedings.

An information filed in the Superior Court, Kings County, Wash-
ington charged the réspondent with illegal possession of narcotics;
he entered a plea of-guilty and applied for probation.

- In Washington, following a plea or a verdict of guilty, 2 court,
with exceptions not applicable here, using either the Suspended Sen-
tence Act (Appendix A) or the Probation Act (Appendix 3) may
impose sentence and stay execution or using the Probation Act may
suspend the imposition of sentence. In the instant case, the court
using the Probation Act suspended the imposition of sentence. On

- March 12, 1969 tho court entered an order In respondent’s case pro- ~

401
Interim Decision #1528 i

‘viding that “the imposition of sentence against the Defendant here
be, and the same is hereby deferred for a period of five (5) years,
from date” upon the condition that he follow “the instructions of

the Board of Prison ‘Terms and Paroles” and that he “sorve a tornr ~

of four (4) months in the Kings County Jail.” The order provided
that it was to reinain in effect until the court's further action (Ex

9). Respondent served his sentence and was released. No further -

action has been taken by.the court, The question is whether the *
alien was convicted for purposes of that portion of section 241(a) (1!)

ing a law pertaining te nurcvtivs,
Many factors had to be considered before, the term “conyiction

could be interpreted for immigration purposes. There was the di
versity of state procedures following a plea or verdict of guilty, the:
fact that 2: conviction could exist for some state purposes and not
_ for others, the necessity for some_uniformity in deportation proceed-
ings, and the Sapreme Court’s holding that a degree of finality. had to
be achieved befure a conviction emicted for dopartation pnrpascs
(Pino-v. Landon, 849 U.S. 901 (1955)). As to the definition of the
term “conviction,” disregarding form and the ambiguous attitude of
a. state, wa sought to achieve uniformity by holding that a conviction
existed for immigration purposes if the state considered that a pro-'
ceeding in oné of its courts had resulted in a conviction for any one
purpose, As to finality, disregarding the conflicting interpretations
of the different states as to what orders are “fluul™ judgueuts, anid
egoncluding that a “final” judgment is not necessary, we found the
Ynality required by Pino present if a court disposed of a case with--
“an order which removed tho case from the dockat, and subjected the
dlien to judicial control without the necessity of giving the alien a
- new trial as to his guilt or innocence of the charged crime whenever
the court desired to exercise its right to control his person (Matter -
of O—, TI. & N. Dec. 539 (1957) ).
z “Thus, when a state considers a proceeding has resulted in a con-"
7 viction, we consider it one for deportation purposes if the judicial
-action results in a suspended sentence accomplished either by the
~ pasting of sentence and suspension of its execution, or 2 suspension
of the imposition of sentence; however, when 8 court merely post-
pones actiun following » plea or verdict of guilty and enntinnes, the
case on a calendar for further consideration, or where the slien is

entitled to » new trial to determine’his guilt or innocence before’

the court ean eontral him if it desires to supplement or change its
original order there is no conviction for immigration purposes.

£02

of the Act requiring the deportation of an alien eonvieted for violnt: -

 
- Tnterim Decision, #41528

‘The special inquiry officer, following Metter of O—, 18 of" the “be-
lief that: the court’s action here resulted not in the suspension of the’.
imposition of sentence but in the postponement of the case for con-
‘sideration ‘wl a future-date. Tho rocord dose not support. his con-
clusion. - In removing the case from the docket, imposing punish-
ment on respondent, and ‘subjecting him to-further punishment 2t”
the court’s pleasure without the. necessity of retrying the question _
of hig guilt, the court suspended imposition of sentence rather than
merely postponed to some future date the question of guilt or the
-question of punishment (Appendix C)._ panini To
Our rules requite the finding that tha stnta hold the criminal
proceeding had resulted in a conviction for_any one purpose, In
the instant case, we note that the Probation Act which provides for
the suspension of imposition of sentence comes into effect only “after
« conviction,” that the section dealing with expungements speaks of
+ the probationer as one punished “for the offense ‘for which hethas
been convicted,” and that it provides for the rélease from penalties
resulting from tha erima for which the person “has been convicted.”
‘We note further that the respondent was required to serve a term
of imprisonment as 8, condition of probation and that there can be
no punishment for an offense under tha laws of the State of Wash-
ington unless the person “shall have bech duly and legally convicted”
(RCW 10.050.). - eH i
+ Before we consider other matters advanced by the special inquiry
afiéer and counsel one further matter concerning Matter of O— te-
quires discussion. The alien in dfatter of O— sought judicial review
on the grounds that he had a nondeportable status which was pre-
served by a savings clause, and that a sentence to imprisonment ‘in
New York Stale, execution being’ suopiided and the suspension viever
revoked, lncks the finality to support-an order of deportation. The
court, without any, analysis of the issues, granted the slien’s motion
* for summary judgment (Ol v. Rogers, Civ. No. 9459-57, DDC.
March -8, 1959). With due respect to’the court, we believe that
Matter of O—, may still be followed. The sovings clause is not
invoked here and needs no comment, "If it was the contention that
a suspended sentence cannot be considered u conviction for immi-
gration purposes ecause.it lacks finality that persuaded the court,
it is one which has been. considered and rejected ina number of
cases after full concideration, For exanple, Arrellano-Flores , V.
Hay, 262 F.2d 667 (9th Cir., 1958), cert. den. 362 U.S. 921, Held.
that a conviction for deportation purposes resulted where under a
law similar to the one here considered, proceedings were suspended
by a California state court and probation granted on condition that

403
Taterim Decision 441598

the alien serve a year in jail. To similar effect, Burr v. Immigra-
tion and Naturalization Service, Civ. No. 19707 (9th Cir. August 2,
1965); Kelly. v. Immigration and Naturalézation Service, $49 F.2d
473 (9th Cir, 1969) ; Gurclu-Ginzulee v. Zuunigration and Naturalt-
zation Service, 844 F.2d 804 (9th Cir., 1965), cert, den. 84 I. W. 3195
Gutierres v. Immigration and Naturalization Service, 893 F.2d 593
(9th Cir., 1968), cert. den. 12 L. ed. 24 179; Zabanazad v. Rosen-
berg, 306 F.2d 861 (9th Cir, 1962); Adams y. United States, 299
F.2d 827 (9th Cir. 1962); Burr v. Edgar, 202 F.2d 803 (9th Cir.,
1961) ; Wood v. Hoy, 266 F.2d 825 (9th Cir., 1059); United Statés .
ew red, Fotle v. Gurfukel, 100 PF. Cupp. 894 WD. Pa. (1087), afd.
251 F'2d 846 (8rd Cir., 1958)., In view of this authority supporting
the view that 2 suspended sentence results in a conviction for immi-
gration purposes, we believe it proper to follow the rules laid down
in Matter of O—. 7

In reaching the conclusion he did, the special inquiry officer’ was ,
influenced by the ruling of the Attorney General ‘of the State of
‘Washington that the eusponsion of the impacitian af sentence fallaw- -
ed by an expungement does not result in a conviction for the pur-
poses of the law which provides for the increased punishment of a ~
person.convicted after having been previously convicted. (The rec-
‘ord does not show ‘an expungement here.) We have pointéd out if
a. state considers that a conviction exists for any one purpose, it is
immaterial in deportation proceedings that the stete does not con-
sider tha ennviction one for all purposes. Here the state has clearly

* shown it considers a conviction, to exist. (The fact that a corivic- ~

tion may be or is expunged does not affect it for deportation purposes
where the charge is based on a conviction for », narcotics violation
(Kelly v. Immigration umd Nuturuticution Service, supra; Carcia-
Gonzalez v. Immigration and Naturalization Service, supra; Burr v.
Immigration and Naturalization Service, supra; see In re Peola,
49 F. Supp. 128 ND. Cal. (1958). But see United States v. Cunha,
209 F.2d 326, (Ist Cir., 1954) (semble) ; In re Ringnaldi, 48 F. Supp.
975 S.D. Cal. (1948) ; Matter of A—F—, 8 I. & N. Dec. 429, A.G.;
Hatter of Helly, Int. Dec. No. 1838).) The rule is otherwise for |
‘expuhgement of convictions resulting from norimarcotic violations,
Matter of G—, 9 I. & N. Deg. 159, A.G. (criticized, Burr v. Immi-
gration and Naturalization Service, supra) )- 7
‘Tho special inquiry officer alco relied upon the fact that Washington
courts have ruled that deferment’ of imposition of sentence is not a
final judgment. A final judgment is not required for a conviction
to exist in a deportation proceeding (Matter of O—, supra pp. 551-
552). In Arrellano-Flores v. Hoy, supra, the court with knowledge

404
- Interim Decision #1528

material that an order under the Suspended Sentence Act is final
and appealable and one under the Probation Act js not; a, conviction
for immigration purposes exists in each case. (In a study of pro-
cedures under the Californis Jaw similar to the Washington Jaw, we

noted that no significance could be found from the: fact that one”

court suspended scntenca and. andther suspended the imposition, of
sentence (Matter of O—, supra, pp. 549-550).) -

“Counsel calls attention to respondent's cooperation with state and .

* federal narcotic agents, to- the facts that-he is the father..of ,
citizen children and ‘that he 1s attemptlug & sevunciliation

With his wife, and to the fact that he servéd honorably ‘Yn the Armed -

_ Forces of the United States from 1959 to 1962. These facts are not
matorial in determining whether respondent is déportable as a
matter of law. They would be of importance in determining wlieth-
er respondent stould be ‘granted discretionary relief, however, in
view of his recent narcotics conviction he does not appear to be eli-
gible for either suspenston of depurtulion (sections -101(b) (3) and

944(a) (2), Immigration and Nationality Act) or adjustment. of .

status (sections 212(a) (23) and“245, Immigration and Nationality
Act). 7 7
Respondent is deportable. The case will be returned to the special
inquiry officer so that he may enter an appropriate order after de-
termining the proper country of deportation and the possibility of
physical persecution. ;

ORDER: It is ordered that the order of the special inquiry officer
be and the same is hereby withdrawn. nnn

It is further ordered that the case be returned to the special inquiry
officer for further action not inconsistent. with what we have stated
jn.our opinion. In the event respondent finds fault with the special
inquiry officer's action in designating 4 place of deportation or de-
termining 2 claim of physical persecution, the special inquiry officer
shall certify his order to this Board. A

APPENDI£ “A”

‘The Suspended Sentence Act reads as follows:

992.060 Suspending sentences. Whenever any person shall be convicted of
any crime except murder, burglary in the Arst degree, arson in the first
degree, robbery, carnal Imowledge of a fomalo child under the age of ten
years, or rape, the court may in its discretion, at the time of imposing
Benterice upon such person, direct that such sentence be stayed and suspended
until otherwise ordered by such court, and that the sentenced person “be
mlared nnaor tha charge of a narole or neace officer during the term of such

405

  
Interim Decision #1528

“paspencion, upon ouch forms ac tho court may dotormine: Pronided, That
‘a8 a condition to suspension of sentence, the court may require the convicted
persén to make such monetary payments, on such terms as the court deems
. appropriate under the elreumstances, as are necessary (1). to comply with
any order of the ehnrt for the payment of family supnort. (2) to ‘make
“restitution to ay person or persoris who may have suffered loss or, damage
- by reason of the commission of the crime in question, and (8) to pay any

fine imposed and not suspended and the court or other costs incurred in the ©

prosecution of the case, including reimbursement of the state for costs of
extradition if return to this state by extradition was required. In no case

shall a sentence be suspended under, the provisions of this section unless the -

prisoner if sentenced to confinement in a penal institution be placed under
the charge of e parole officer, who is 2 duly appointed and acting officer of the
instizution to Walen ts Person 18 senvenced.

APPENDIX “B

Tho Probotion Act reads ac follows:

+ 995.200 Probation by court—Board to investigate. _After conviction by
plea or verdict of guilty of any crime, the court upon application or its own

motion, may summarily grent or deny probation, or at a subsequent time
AxeO mny Leas aud deleruluc, 1a Cie pscocmec of the defendant, the mattor

of probation of the defendant, and the conditions of such probation, if granted.
‘The court may, in its discretion, prior to the hearing on the granting of pro-
bation refer the matter to the board of prison terms and paroles or such

officers, as the hoard may designate for investigation and report to the court.

at a specified time, upon the circumstances surrounding the crime and con-
cerning the defendant, his prior record, and his family surroundings and
environment. In case there are no regularly employer ‘parole officers working
‘under the supervision of the board of prison terms‘and paroles in the county
or counties wherein the defendant is convicted by plea or verdict of guilty,

the court inay, in its discretion, refer the matter to the prosecuting attorhey

or sheriff of the county for investigation and-report,  ~
9.95210 Conditions may be imposed on probation. ‘The cqurt in granting
probation, may suspend te imposing oF ie execution of the eeulescs aunt
may direct that such suspension may continue for such period of time, not

exceeding the maximum term of sentence, except as hereinafter -set forth
and upon such terms and conditions as it shall determine. .

‘Pho court in the order granting probation and as 2. condition thereof, may
in its discretion imprison the defendant in the county jail for a period not
exceeding one'year or may fine defendant any sum not exceeding one thou-
sand dollars plus the costs of the action, and may in éonnection with such
probation impose both imprisonment in the county jail and fine’and court
costs. ‘The court may also require the defendant to make such monetary
Payments, on such terms as it deems appropriate under the circumstances,
as are necessary (1) to comply with any order of the court for the payment
ef family support, (2) to make rostitution to any persan ar persons wha may
have suffered loss or damage by reason of the commission of the crime in

‘question, and (3) to pay such fine as may be imposed and court costs, includ: °

ing reimbursement of the state-for costs of extradition if teturn to this state
by oxteadition was xoquized, ond may reqnira hands far the faithfu} observance

406
', >)". Interim Decision $1528

Of ANY and wil cwillttiens impored im thd prahattan, ‘The court shall order
the probationer to report to the board of” prison terms“and paroles or such
officer as the board may designate and a8 8 Condition ‘of said probation to .
follow implicitly the instrpetions of the board-of prison terms and paroles,
dhe boatd éf prison terme and paroles will promulgate rules end regulations
“for the conduct of such person ducing the term of his probation. “| :
9.95920 Violation of probation-—Rearrest—Imprisonment. Whenever the
tate parole officer or, other officer under whose supervision the probationer
has been- placed shall bave xeason to believe euch probationer is violating,
the terms of his probation, or engaging in erlminel practices, or is abandoned
to improper associates, or living @ vielous life,.he’shall cause the probationer
te be brought hefore the court wherein the probation was. granted. For this
‘purpose apy pence officer or state parole officer may rearrest any such person
Without warrant of OTMer process. “he court may thereupon ta ite discretion

-without notice revoke and terminate such ‘probation, In the event the judg- _

ment bas been pronounced by the court and the-execution thereof suspended,
. the court may revoke such suspension, whereupon the judgment shall be in full
furce and effect, and the defendant shall he felivered te the sheriff to be
transported to the penitentiary or reformatory as the case may be. It the
judgment has not been “pronounced, the, court, shall pronounce judgment after,

“ *'gueh revocation of probation and the defendant shall be delivereil to the -

shoriff fn ha transported to the pénitentiaxy or reformatory, in accordance
with the sentence imposed.

9.95240, Dismissal of information or indictment after probation completed.
Bery.defendant who has fulfilled the conditions of bis probation for the -
entire perlod-thereof,-or who shall have been. discharged from probation prior

> to the termination of the period thereof, may at any time prior to the ex
piration of the maximum period of punishment for the offense for which he
has been ‘Convicted be permitted in the discretion of the court to withdraw
his plea of guilty and enter a. plea of not guilty, or if he has been convicted
fatter @ plea of nut gullly, Lhe court may in. std discretion cot acide tha
verdict of guilty; and in elther case, the court may thereupon dismiss the
information or indictment against such defendant, who shell thereafter be
released from all penalties and, disabilities resulting from the offense of crime
df which ho has boon convictad. ‘The probationer shall be informed of this
right in bis probation papers: Provided, That in any subsequent prosecution, *
for any other offense, such prior conviction may be pleaded and proved, and
shall have the same effect as if probation had not been granted, or the infor-
mation or indictment dismissed. oe

APPENDIX “0”

_ A review -of the court cases construing the. Suspended Sentence
and Probation Acts has been-made, Except that the Susperided Sen-
tenca Act is not available pon éonvictiori for certain felonies, the
court, in its discretion, may elect to use eitlier act; there.is no con-

= fiiet’in. their provisiuus. Under the Buspended Sentence Act, tho
suspended senterice may be kept hanging over the person sentenced
~ until otherwise qrdered by court; under the Probation Act, suspen-”
sion of*this Impneitioni of sentence mév continue for a time not ex-
Interim Decision #1528
eceding the moximum term of sontonce which could hava heen im-
posed. Revocation of suspension of sentence or revocation of pro-
“ ‘bation of sentence has been deferred, must take place before the
court can take further action. If sentence to imprisonment is then,
imposed, it runs from the date of imposition (Vitts v. hay, 392 P.2d
934 (1964) ; State v. Shannon, 376 P.2d 646 (1962) ; State v. Essary,
375 P.2d 486 (1962); In re Jamie v. Rhay, 865 P.2d 772 (1961);
State v. Davis, 355 P2d 344 (1960)). ‘The order suspending execu-
- tion of sentence is final and appealable (State v. Liliopoulos, & P.2d
819 (1981) ; the order suspending the imposition of sentence is not a
* final judgment and is not appealable (State v. Shannon, supra).
‘Expungement of the record of conviction may follow the suspeusivn
of execution of sentence as it does the suspension of imposition of
sentence (Ops Atty Gen, 61-62, No. 187). Expungement occurs only
after the court has dismissed the proceedings in accordance with the
statutory authority (Jamie v. Rhay, supra). Although the state has
designated the suspension of the imposition of such sentence as a
conviction, it is not, following an expungement, a conviction for the
purpose of o law taking away the pension of a police officor who hac
been convicted of a felony (Tembruell v. City of Seattle, 392 P2d
453 (1964).
